Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 13, 2014

                                            No. 04-14-00588-CR

                                      IN RE Abelardo GONZALEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

       The court has considered the Motion for En Banc Reconsideration filed by relator on October
2, 2014 and the motion is DENIED.

           It is so ORDERED on October 13th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 13th day of October, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle,
                                                                    Clerk of Court




1
  This proceeding arises out of Cause Nos. 2008CRR000657-D1; 2008-CRR-000662-D1; 2008-CRR-000665-D1,
styled The State of Texas v. Abelardo Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas,
the Honorable Jose A. Lopez presiding.